Title: To Thomas Jefferson from Albert Gallatin, 25 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Feby. 25 1805
                  
                  Daniel Coffin Collector of the district of Nantucket and inspector of the revenue for the port of Nantucket.
                  Andrew Porter Surveyor of the Port of New Orleans & Inspector of the revenue for the same.
                  It is not absolutely necessary to fill at present the vacancies in the land offices of the Mississippi territory; but if thought advisable to do it, either John Henderson or Henry Beaumont may be made Register of the land office West of Pearl river, reserving the place of Receiver for Fitzpatrick when he shall arrive—Or, if Robert Williams does not get any thing else, he may be made Register, and either Henderson or Beaumont Commissioner in his place.
                  For the land office East of Pearl river (Tom Lighten) a receiver of public monies is a wanted. The only persons I can think of are Gilmore of whom the President spoke, or—Dougherty of Bladensburg whose recommendation (for surveyor at N. Orleans) I transmitted to him. 
                  Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
               